Citation Nr: 9903283	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1963 to November 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued a 
noncompensable evaluation for right ear hearing loss 
disability.


REMAND

The appellant testified before this Board Member in October 
1998.  At the hearing, the appellant's representative stated, 
"We know that the right ear[ is] properly based on the last 
test results, . . ."  The Board finds that such statement is 
acknowledgment that the appellant's noncompensable evaluation 
for right ear hearing loss disability is correct and finds 
that such statement would warrant a dismissal, as there are 
no other facts upon which to base an increased evaluation.

The appellant contends that service connection for hearing 
loss in his left ear is warranted.  The Board denied the 
claim for service connection for left ear hearing loss 
disability in April 1987.  In October 1991, the Board denied 
reopening the claim for service connection for left ear 
hearing loss disability.  In a VA Form 21-4138, received by 
the RO in February 1998, the appellant stated that VA had 
overlooked his left ear hearing loss disability.  In March 
1993, the RO wrote the appellant and informed him that the 
claim for service connection for left hear hearing loss 
disability had been denied previously by the Board.  The RO 
informed the appellant that if he wished to reopen his claim, 
that he must submit new and material evidence, which had not 
been previously considered, to show that his left ear hearing 
loss disability was incurred or aggravated in service or 
manifested to a compensable degree within one year following 
service.  The appellant filed a notice of disagreement as to 
the RO's determination.  

In light of the fact that this claim is inextricably 
intertwined with the claim for an increased evaluation for 
right ear hearing loss disability based on the criteria for 
evaluating hearing loss disabilities, the Board will send the 
claim for new and material evidence to reopen the claim for 
service connection for left ear hearing loss disability back 
to the RO for a statement of the case.  The claim for an 
increased evaluation for right ear hearing loss disability is 
held in abeyance.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to issue a statement of the 
case as to the whether new and material 
evidence has been submitted to reopen the 
claim for service connection for left ear 
hearing loss disability.

2.  The appellant is informed that if a 
timely substantive appeal as to the claim 
for new and material evidence to reopen 
the claim for service connection for left 
ear hearing loss disability is not of 
record, the Board will dismiss the claim, 
as it would not have jurisdiction over 
such claim.

3.  The appellant is informed that he has 
a duty to submit evidence of new and 
material evidence to reopen the claim for 
service connection for left ear hearing 
loss disability.

4.  The RO is to refer the appellant's 
claims file to a VA audiologist.  The 
appellant does not need to be examined.  
The examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history.  The 
examiner must state in the evaluation 
report that he/she has reviewed the 
appellant's medical history, 
particularly, the appellant service 
medical records.  The examiner is asked 
to state an opinion as to the following 
questions: (1) Is it at least as likely 
as not that the appellant incurred left 
ear hearing loss in service?  (2) Is it 
at least as likely as not that the 
current left ear hearing loss is 
associated with the inservice findings?  
The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinion.

5.  The RO is to contact Dr. Glen P. 
McCormick by letter.  In the letter, the 
RO should identify the May 1998 letter 
Dr. McCormick wrote to the appellant.  
The RO is then to and ask him the 
following questions:  (1) What record or 
records did you review in basing your May 
1998 opinion?  (2) Did you review the 
appellant's service medical records?  (3) 
Assuming the service medical records have 
been reviewed, is there any basis for 
concluding that the left ear audiogram 
reflects an abnormality by any standing?

6.  The parties are placed on notice 
regarding the conversion from ASA units 
to ISO units.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


